Title: To Alexander Hamilton from John P. Munford and Company, 21 June 1792
From: John P. Munford and Company
To: Hamilton, Alexander


New York, June 21, 1792. “Oliver Remington late of Jamestown on the Island of Conanicut, in the State of Rhode Island, was during the War, a Mate on board the Frigate Trumbull, James Nicholson Esqr Commander, in the service of the United-States. Since that period he has been lost at sea. His father Capt. Benja. Remington, intends claiming the balance due from the United States for his late Son’s services, & has requested us to write you on the subject. He wishes a copy of Oliver Remington’s Accot. as it stands on the Ship’s Books, or in the proper Office, may be sent us.…”
